Exhibit 10.1 STOCK PURCHASE AGREEMENT BETWEEN AMERICAN INTERNATIONAL INDUSTRIES, INC. AND OR ITS OWNED SUBSIDIARY AND HAMMONDS TECHNICAL SERVICES, INC. DATED February , 2005 STOCK PURCHASE AND EXCHANGE AGREEMENT This Stock Purchase Agreement (hereinafter referred to as the "Agreement"), is entered into as of this day of February, 2005, by and among Hammonds Technical Services, Inc., a Texas corporation, and all of its subsidiaries ("Hammonds"), and American International Industries, Inc., a Nevada corporation, its nominees or any American subsidiary ("American"). Premises This Agreement provides for the acquisition by American of at least 51% of all of the issued and outstanding shares of Hammonds, on the terms and conditions hereinafter provided. Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AMERICAN AND HAMMONDS As an inducement to, and to obtain the reliance of the American, represents and warrants as follows: Section 1.01 Organization. Hammonds is a corporation duly organized, validly existing, and in good standing under the laws of the state of Texas. The execution and delivery of this Agreement does not, and the consummation of the transactions contemplated by this Agreement in accordance with the terms hereof will not, violate any provision of Hammonds articles of incorporation or bylaws. Hammonds has full power, authority, and legal right and has taken all action required by law, its articles of incorporation, bylaws, and otherwise to consummate the transactions herein contemplated; including, without limitation, receiving approval from its board of directors. Section 1.02 Enforceability. This Agreement, when duly executed and delivered in accordance with its terms, will constitute the legal, valid, and binding obligation of Hammonds in accordance with its terms, except as may be limited by bankruptcy, insolvency, and other similar laws affecting creditors'; rights generally and by general equitable principles. Section 1.03 Common Stock. The shares of Hammonds Common Stock issued to American, pursuant to this Agreement will be, upon issuance, free and clear of any claims, charges, equities, liens, security interests, encumbrances, or preemptive rights, whatsoever. The shares of Hammonds Common Stock issued to American pursuant to this Agreement will be, upon issuance, validly issued, fully paid, and non-assessable. Section 1.04 Options to Purchase Land. Hammonds currently has an option to purchase approximately 11 acres of land located in Conroe, Texas. Section 1.05 Information. The information concerning Hammonds set forth in this Agreement is complete and accurate in all material respects and does not contain any untrue statement of a material fact or omit to state a material fact required to make the statements made, in light of the circumstances under which they were made, not misleading. Section 1.06 Receipt of Consideration. Hammonds acknowledges the receipt of good and valuable consideration from American in connection with this. Section 1.07 Patents, Technology, and Proprietary Trade Secrets of the ODV Family of Vehicles. Hammonds upon the execution of this agreement shall assign all patents, technology, and proprietary trade secrets of the ODV family of vehicles to Hammonds. Hammonds and the company and its subsidiaries or subsequent custodians of the ODV patent assignments agrees to pay all maintenance fees required by the United States Patent Office in order that the patents remain in full effect through out the legal life of the patents. In the event that such good standing is not maintained, all rights and benefits of the ODV patents will immediately be returned to Carl Hammonds or his heirs without any compensation or consideration whatsoever to the assignee in default. Section 1.08 Royalties. From and after the execution of this agreement, and during the period that Hammonds or a subsequent third party shall manufacture and sell products that commercially exploit the patents, technology and proprietary trade secrets of the ODV family of vehicles, Hammonds shall pay Carl Hammonds a royalty of 1% of the net sales of the ODV family of vehicle patents. In the event of the death or permanent disability of Carl Hammonds, Hammonds shall continue to pay to heirs and representatives of Carl Hammonds the royalty of 1% of net sales during the life of the patents for the ODV family of vehicles. However, in the event that Carl Hammonds shall voluntarily terminate his employment with Hammonds for any reason, then the royalty payment payable to Carl Hammonds shall be an amount equal to .5% of net sales of the ODV family of vehicles whether the products are manufactured by Hammonds or by a third party. ARTICLE II REPRESENTATIONS, COVENANTS, AND WARRANTIES OF HAMMONDS As an inducement to, and to obtain reliance of American, Hammonds represents and warrants as follows: Section 2.01 Ownership of Hammonds Shares.
